DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 02/25/2021.
Claims 1-18 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 2014/0051363 A1) in view of Fessler et al. (US 7,437,128 B1).
Regarding claim 1, Kennedy teaches a test system (Software-based test platform 400 see Kennedy: Fig.4) for testing a device under test (wireless transceiver unit under test #1-n 100 see Kennedy: Fig.4), the test system comprising: 
a test device for establishing a wireless communication link with the device under test (Test Instrumentation Plane and Metadata Manager 410 establishing wireless connection with wireless transceiver unit under test #1-n see Kennedy: Fig.4; ¶[0079]); 
a spectrum measurement device for measuring a signal at the device under test or at the test device and monitoring a frequency spectrum of the measured signal in a predefined frequency band (Virtual wireless channel (VWC) provide VSU function include frequency parameter and bandwidth, power and modulation and the VWC function is to provide a realistic wireless channel model including noise, interference, UUT signal path loss and UUT signal multipath transmission see Kennedy: ¶[0079]; Fig.4); 
an interfering device for generating an interference signal and emitting the interference signal to the device under test (Virtual wireless channel (VWC) include interferers and send analog/digitized RF the unit under test (UUT) “The VWC can be configured with a selectable number of VSU and other interferers to accurately simulate the RF environment” see Kennedy: ¶[0079-0080]; Fig.4); and 
an interference controller (VWC simulator 700 includes Interference Simulator 210 see Kennedy: ¶[0086]) for controlling the generation of the interference signal by the interfering device based on the frequency spectrum monitored by the spectrum measurement device (VWC simulator 700 will enable in any RF channel in terms of 
	Kennedy does not explicitly to disclose a test device through a first transmission path and an interference device via a second transmission path which is different from the first transmission path; wherein the spectrum measurement device comprises a probe or antenna for measuring the signal or the spectrum measurement device is configured to measure the signal via wired connection between the spectrum measurement device and the test or the device under test.
	However Fessler teaches the test device through a first transmission path (data source 38 provide carrier signal  see Fessler: Fig.2 element 38; Col.4 lines 21-32) and an interference device (portable interference generator 32 see Fessler: Fig.2 element 32; Col.4 lines 33-46) via a second transmission path which is different from the first transmission path (data source 38 and portable interference generator 32 using different path see Fig.2); wherein the spectrum measurement device comprises a probe or antenna for measuring the signal or the spectrum measurement device is configured to measure the signal via wired connection between the spectrum measurement device and the test or the device under test (“the interference power may be set 15 dB-20 dB higher than the total received signal (CDMA+AWGN) power as measured at the mobile unit” see Fessler: Col.6 lines 42-54; Fig.2) in order to provide more flexible test solution for testing mobile radios (see Fessler: Col.2 lines 11-15).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Kennedy to include (or to use, etc.) the test device through a first transmission path and an interference device via 
Regarding claim 2, the modified Kennedy taught the test system of claim 1 as described hereinabove. Kennedy further teaches wherein the predefined frequency band corresponds to a specific frequency band of a communication standard (virtual wireless channel based on different frequency band “For example, in the case of the device being a USRP, the digital base-banded RF would interface to the Virtual Wireless Channel PC through USB 2.0 (480 Mbit/s) or Gigabit Ethernet in the USRP2 case. Future devices may utilize higher data rate interfaces such as PCI-Express, or other evolutions of high-speed data interconnection standards” see Kennedy: ¶[0095]).  
Regarding claim 3, the modified Kennedy taught the test system of claim 1 as described hereinabove. Kennedy further teaches wherein the spectrum measurement device is configured to monitor a frequency spectrum of a signal received or emitted by the test device (VWC configured to monitor noise, path loss and multipath transmission see Kennedy: Fig.4; ¶[0007]; ¶[0096]).  
Regarding claim 4, the modified Kennedy taught the test system of claim 1 as described hereinabove. Kennedy further teaches wherein the spectrum measurement device is configured to monitor a frequency spectrum of a signal received or emitted by 
Regarding claim 5, the modified Kennedy taught the test system of claim 1 as described hereinabove. Kennedy further teaches wherein the interfering device is configured to generate a modulated interference signal (the metadata include modulation for the RF samples see Kennedy: ¶[0063]).  
Regarding claim 6, the modified Kennedy taught the test system of claim 1 as described hereinabove. Kennedy further teaches wherein the interference controller is configured to control at least one of a frequency, an occurrence, a bandwidth, or a signal level of the interference signal generated by the interfering device  (Virtual wireless channel (VWC) provide VSU function include frequency parameter and bandwidth, power and modulation see Kennedy: ¶[0079]; Fig.4).  
Regarding claim 7, the modified Kennedy taught the test system of claim 1 as described hereinabove. Kennedy further comprising an antenna for emitting the generated interference signal to the device under test, and a beamforming device for controlling a beamforming of the antenna emitting the generated interference signal (MIMO capable hardware, supporting multiple phase coherent antennas for beamforming, spatial multiplexing, and de-multiplexing, and associated propagation channel models, is a required component of a comprehensive test bed see Kennedy: ¶[0035]).  
Regarding claim 9, the modified Kennedy taught the test system of claim 1 as described hereinabove. Kennedy further comprising a moveable platform for carrying 
Regarding claims 10-16 and 18, they are rejected for the same reasons claims 1-7 and 9 as set forth hereinabove. Regarding claims 10-16 and 18 claiming a test method that performing same functionalities on a test system as described in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 2014/0051363 A1) in view of Fessler et al. (US 7,437,128 B1) and further in view of Yavuz et al. (US 2009/0135754 A1).
Regarding claim 8, Kennedy taught the test system of claim 7 as described hereinabove. The modified Kennedy does not explicitly teaches wherein interference 
However, Yavuz teaches interference controller is configured to control the beamforming of the beamforming device based on the monitored frequency spectrum (interference controller 322 control the beamforming in the antenna controller based on 350/352 see ¶[0047]; Fig.3 elements 350-352) in order to improve interference management for the wireless network (see Yavuz: ¶[0013]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Kennedy to include (or to use, etc.) the wherein interference controller is configured to control the beamforming of the beamforming device based on the monitored frequency spectrum as taught by Yavuz in order to improve interference management for the wireless network (see Yavuz: ¶[0013]).
Regarding claim 17, they are rejected for the same reasons claim 8 as set forth hereinabove.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GUANG W. LI
Primary Examiner
Art Unit 2478


June 2, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478